Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Pierfelice (US 2014/0005925) and Elliott et al. (US 9,459,115) does not teach nor suggest in detail the limitations of “receiving a request to present a route on a display of the device; determining that a current location of the device corresponds to a first location that is distinct from the route; determining that a point of interest is within a threshold distance of the current location of the device; based on determining that: a) the current location of the device corresponds to the first location, and b) the point of interest is within the threshold distance of the current location, generating a first navigation presentation having a map view that includes a first graphical object representing the current location of the device, the determined point of interest, and a second graphical object representing a first route location of the route; presenting the first navigation presentation on a display of the device, wherein the first navigation presentation frames the current location of the device, and the first route location, and the determined point of interest on the display such that the first graphical object, and the second graphical object, and the determined point of interest are presented simultaneously on the first navigation presentation; detecting that the current location of the device has moved from the first location to a second location that is distinct from the route; and in response to detecting the movement of the device, updating the first navigation presentation to represent the second location as the current location of the device while maintaining the framing of the current location of the device, and the first route location, and the determined point of interest on the display of the device” as recited in Independent claim 1; “receiving a request to present a route on a display of the device; determining that a current location of the device corresponds to a first location that is distinct from the route; determining that a point of interest is within a threshold distance of the current location of the device; based on determining that: a) the current location of the device corresponds to the first location, and b) the point of interest is within the threshold distance of the current location, generating a first navigation presentation having a map view that includes a first graphical object representing the current location of the device, the determined point of interest, and a second graphical object representing a first route location of the route; presenting the first navigation presentation on a display of the device, wherein the first navigation presentation frames the current location of the device, and the first route location, and the determined point of interest on the display such that the first graphical object, and the second graphical object, and the determined point of interest are presented simultaneously on the first navigation presentation; detecting that the current location of the device has moved from the first location to a second location that is distinct from the route; and in response to detecting the movement of the device, updating the first navigation presentation to represent the second location as the current location of the device while maintaining the framing of the current location of the device, and the first route location, and the determined point of interest on the display of the device” as recited in Independent claim 12; “receiving a request to present a route on a display of the device; determining that a current location of the device corresponds to a first location that is distinct from the route; determining that a point of interest is within a threshold distance of the current location of the device; based on determining that: a) the current location of the device corresponds to the first location, and b) the point of interest is within the threshold distance of the current location, generating a first navigation presentation having a map view that includes a first graphical object representing the current location of the device, the determined point of interest, and a second graphical object representing a first route location of the route; presenting the first navigation presentation on a display of the device, wherein the first navigation presentation frames the current location of the device, and the first route location, and the determined point of interest on the display such that the first graphical object, and the second graphical object, and the determined point of interest are presented simultaneously on the first navigation presentation; detecting that the current location of the device has moved from the first location to a second location that is distinct from the route; and in response to detecting the movement of the device, updating the first navigation presentation to represent the second location as the current location of the device while maintaining the framing of the current location of the device, and the first route location, and the determined point of interest on the display of the device” as recited in Independent claim 17 (In remarks filed on 5/24/2022 as well as paragraphs 0143-0145 of Applicant’s enabling portions of the specification). Pierfelice teaches a system wherein when a user’s location is used to direct/navigate the user to the start location of a navigation when the user is not in the starting location. Elliott teaches a map navigation system that is able to display points of interest along the route. Whereas, as stated above, Applicant’s claimed invention requires the specific conditions of determining that a point of interest is within a threshold distance of the current location of the device; and based on determining that: a) the current location of the device corresponds to the first location, and b) the point of interest is within the threshold distance of the current location, generating a first navigation presentation having a map view that includes a first graphical object representing the current location of the device, the determined point of interest, and a second graphical object representing a first route location of the route. Additional features also depends on the above condition, such as: presenting the first navigation presentation on a display of the device, wherein the first navigation presentation frames the current location of the device, and the first route location, and the determined point of interest on the display such that the first graphical object, and the second graphical object, and the determined point of interest are presented simultaneously on the first navigation presentation; detecting that the current location of the device has moved from the first location to a second location that is distinct from the route; and in response to detecting the movement of the device, updating the first navigation presentation to represent the second location as the current location of the device while maintaining the framing of the current location of the device, and the first route location, and the determined point of interest on the display of the device. 
Furthermore, the underlined claim limitations above in claims 1, 12 and 17 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above combination of the discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481